UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5110



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


ERIC LOUIE ALLEN, JR.,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00034-NCT-2)


Submitted:   July 22, 2008                 Decided:   August 11, 2008


Before WILKINSON and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Sandra J.
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric Louie Allen, Jr., pled guilty to conspiracy to

distribute 500 grams or more of cocaine hydrochloride (Count 1) and

was sentenced to eighty-five months of imprisonment, below his

advisory Sentencing Guidelines range of 97-121 months.            On appeal,

Allen argues that the district court erred by denying him a

reduction for acceptance of responsibility, under U.S. Sentencing

Guidelines Manual (“USSG”) § 3E1.1 (2006), because he twice tested

positive for marijuana use while on release--once prior to his

guilty plea and once prior to sentencing.           For the reasons that

follow, we affirm.

              We review the district court’s determination that Allen

failed to accept responsibility for clear error.             United States

v. Kise, 369 F.3d 766, 771 (4th Cir. 2004).         One of the factors the

court   may    consider   is   whether   the   defendant   has   voluntarily

terminated or withdrawn from criminal conduct. USSG § 3E1.1,

comment. (n.1(b)). Allen disputes the district court’s decision to

deny him the adjustment because of what he argues is unrelated

criminal conduct. He asks this court to follow the Sixth Circuit’s

reasoning in United States v. Morrison, 983 F.2d 730, 733-35 (6th

Cir. 1993) (holding that new unrelated criminal conduct should not

be considered).     Most appellate courts to consider this argument,

however, have held that a sentencing court does not clearly err if

it chooses to deny an adjustment for acceptance of responsibility


                                    - 2 -
based on commission of criminal conduct that is different from the

crime to which the defendant pled guilty.               See United States

v. Prince, 204 F.3d 1021, 1023-24 (10th Cir. 2000); United States

v. Ceccarani, 98 F.3d 126, 130-31 (3d Cir. 1996); United States

v.   Byrd,   76   F.3d   194,   197    (8th   Cir.   1996);   United   States

v. McDonald, 22 F.3d 139, 144 (7th Cir. 1994); United States

v.   Pace,   17   F.3d   341,   343   (11th   Cir.   1994);   United   States

v. O’Neil, 936 F.2d 599, 600-01 (1st Cir. 1991); United States

v. Watkins, 911 F.2d 983, 984 (5th Cir. 1990).           In light of these

authorities, we are persuaded that the district court did not

clearly err in determining that Allen was not entitled to a

reduction for acceptance of responsibility.

             Accordingly, we affirm.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                      - 3 -